Exhibit 10.1

AMENDMENT NO. 1

to

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 to Loan and Security Agreement, (this “Amendment”), dated
as of the 7th day of October, 2015, is entered into between and among, CAPITAL
ONE, NATIONAL ASSOCIATION, a national banking association (“Lender”), REIS
SERVICES, LLC, a Maryland limited liability company (“Borrower”) and REIS, INC.,
a Maryland corporation (“Parent”).

BACKGROUND

Reference is hereby made to that certain Loan and Security Agreement, entered
into as of October 16, 2012 (as heretofore amended, supplemented or otherwise
modified, “Loan Agreement”), among the Lender, Borrower and Parent.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Lender, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1.        Definitions. All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Loan Agreement.

2.        Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:

  (a)        Section 1.1 is amended as follows:

 (i)        the term “Maturity Date” is amended in its entirety to provide as
follows:

 “Maturity Date” means January 16, 2016.

3.        Conditions of Effectiveness. This Amendment shall become effective
upon satisfaction of the following condition precedent: Lender shall have
received (i) two (2) copies of this Amendment executed by Borrower, Parent and
Lender.

4.        Representations and Warranties. Borrower and Parent hereby represent
and warrant as follows:

  (a)        This Amendment and the Loan Agreement, as amended hereby,
constitute legal, valid and binding obligations of Borrower and Parent and are
enforceable against Borrower and Parent in accordance with their respective
terms, accept as enforcement may be limited by equitable principles or by
bankruptcy, insolvency,



--------------------------------------------------------------------------------

reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

  (b)        Upon the effectiveness of this Amendment, Borrower and Parent
hereby reaffirm all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment, except for such representations and
warranties as are by their express terms limited to a specific date, in which
case Borrower and Parent hereby reaffirm that they shall have been true and
correct as of such specified date.

  (c)        No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment.

  (d)        Borrower and Parent have no defense, counterclaim or offset with
respect to the Loan Agreement.

5.        Effect on the Loan Agreement.

  (a)        Upon the effectiveness of Section 2 hereof, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.

  (b)        Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

  (c)        The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Lender, nor constitute
a waiver of any provision of the Loan Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.

  (d)        This Amendment shall be a Loan Document for all purposes under the
Loan Agreement.

6.        Governing Law. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
New York.

7.        Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8.        Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NO. 1 to be
executed and delivered as of the date first above written.

 

  REIS SERVICES, LLC, a Maryland limited liability company  

By:

  

/s/ Mark P. Cantaluppi

 

Name:

  

Mark P. Cantaluppi

 

Title:

  

Vice President, CFO

  REIS, INC., a Maryland corporation  

By:

  

/s/ Mark P. Cantaluppi

 

Name:

  

Mark P. Cantaluppi

 

Title:

  

Vice President, CFO

 

CAPITAL ONE, NATIONAL ASSOCIATION, a

national banking association

 

By:

  

/s/ Diane L. Dolce

 

Name:

  

Diane L. Dolce

 

Title:

  

Senior Vice President

 

Signature Page to Amendment No. 1 - 5583723